Citation Nr: 0926352	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  06-30 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the character of the appellant's discharge from 
military service constitutes a bar to VA compensation and 
pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING

The appellant


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The appellant served on active duty from September 1969 to 
January 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2006 decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A notice of disagreement was 
filed in June 2006, a statement of the case was issued in 
August 2006, and a substantive appeal was received in 
September 2006.  The appellant testified at a Board hearing 
in May 2009.

The Board notes that the RO adjudicated the appellant's claim 
under the provisions for new and material evidence 38 C.F.R. 
§ 3.156(a) (2008); however, the Board notes that service 
treatment records were associated with the claims folder 
subsequent to receipt of the January 2006 claim.  Thus, the 
appellant's claim is to be reviewed on the merits.  38 C.F.R. 
§ 3.156(c).


FINDINGS OF FACT

1.  The appellant was discharged in January 1973, under 
conditions other than honorable (OTH) as a result of willful 
and persistent misconduct.

2.  The appellant received an upgraded discharge effective 
July 1977, pursuant to the Department of Defense's special 
discharge review program, which was affirmed by subsequent 
review by a discharge review board on an individual basis.

3.  During service the appellant was AWOL from April 7, 1971, 
to June 2, 1971; June 25, 1971, to April 11, 1972; June 23, 
1972, to July 17, 1972; and on August 14, 1972.  The period 
from June 25, 1971 to April 11, 1972, constituted a 
continuous period of more than 180 days.  

4.  The appellant was not insane at the time of his 
unauthorized absences.


CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to the award of VA benefits.  38 U.S.C.A. § 5303 (West 
2002); 38 C.F.R. §§ 3.1(d), 3.12 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107.  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive of the matter.  The Board finds that such is the 
case as to the issue here on appeal.  The facts in this case, 
which involve the character of the appellant's discharge and 
the dates and circumstances surrounding his unauthorized 
absences, are not in dispute.  Application of pertinent 
provisions of the law and regulations will determine the 
outcome.  No amount of additional evidentiary development 
would change the outcome of this case; therefore no VCAA 
notice is necessary.  See DelaCruz v. Principi, 15 Vet. App. 
143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the claimant].

In any event, in February 2006, the RO sent the appellant a 
letter which informed him that VA intended to determine 
whether the character of discharge from his period of service 
was dishonorable for the purpose of VA benefits.  The 
correspondence provided him with notice of 38 C.F.R. § 3.12, 
invited him to elaborate on the events leading to his 
discharge, and advised that he could submit evidence to 
support his account of the events leading to his discharge 
(including lay statements from those with personal knowledge 
of the circumstances).  The appellant has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  Accordingly, the Board will proceed to a 
decision on the merits.

Criteria & Analysis

VA benefits are not payable where the former service member 
was discharged or released by reason of a discharge under 
other than honorable conditions issued as a result of an 
absence without official leave for a continuous period of at 
least 180 days.  38 C.F.R. § 3.12(c)(6).  A discharge 
upgraded pursuant to the Department of Defense's Special 
Discharge Review Program which became effective on April 5, 
1977, does not remove any bar to benefits unless a discharge 
review board determines on an individual case basis that the 
discharge would be upgraded under uniform standards.  See 38 
C.F.R. § 3.12(h).  An honorable or general discharge issued 
on or after October 8, 1977, by a discharge review board 
established under 10 U.S.C. § 1553, sets aside a bar to 
benefits imposed under paragraph (d), but not paragraph (c).  
38 C.F.R. § 3.12(g).  

But, pursuant to 38 U.S.C.A. § 5303(b), "if it is 
established to the satisfaction of the Secretary that, at the 
time of the commission of an offense leading to a person's 
court-martial, discharge or resignation, that person was 
insane, such person shall not be precluded from benefits 
under laws administered by the Secretary based upon the 
period of service from which such person was separated."  38 
U.S.C.A. § 5303(b); see also 38 C.F.R. § 3.12(b).

This bar to benefit entitlement also does not apply if there 
are compelling circumstances to warrant the prolonged 
unauthorized absence.  38 U.S.C.A. § 5303; 38 C.F.R. § 
3.12(c)(6).

The facts of this case are not in substantial dispute.  The 
appellant's character of discharge upon separation in January 
1973 was 'Under Other Than Honorable Conditions.'  The 
appellant's DD Form 214 reflects that he had been absent 
without leave (AWOL) from April 7, 1971, to June 2, 1971; 
June 25, 1971, to April 11, 1972; June 23, 1972, to July 17, 
1972; and on August 14, 1972.  The period from June 25, 1971 
to April 11, 1972, constituted a continuous period of more 
than 180 days.  

In April 1977, the appellant applied for a discharge upgrade.  
In July 1977, his discharge was upgraded to 'General Under 
Honorable Conditions' under the Department of Defense's 
Discharge Review Program (Special) (effective April 5, 1977).  
The appellant's character of discharge, which had been 
upgraded in July 1977, was reviewed by the Army Discharge 
Review Board, as required by Public Law 95-126.  The 'Case 
Report and Directive' of the Army Discharge Review Board 
reflects a finding that the appellant's drug problems may 
have mitigated his acts of indiscipline.  The Army Discharge 
Review Board determined that the record substantiates that 
the appellant had drug and family problems, but the 
appellant's discharge could not be directly related to these 
factors, as the significant charges which led to his 
separation included violations of Article 90 and Article 89 
of the Uniform Code of Military Justice (UCMJ).  The Army 
Discharge Review Board determined that the appellant's record 
mitigated to a significant degree the acts of misconduct 
which led to separation, that the misconduct was not 
sufficient or severe enough to warrant an undesirable 
discharge.  

In a May 2006 Administrative Decision, the RO denied the 
appellant's claim for VA benefits under 38 C.F.R. § 
3.12(c)(6), as his character of discharge was issued as a 
result of being AWOL for a period of more than 180 days.  The 
RO determined that there were not compelling circumstances to 
warrant the appellant's prolonged absence.  38 C.F.R. 
§ 3.12(c)(6).

As the appellant was AWOL in excess of 180 days during 
service, this constitutes a bar to benefits under 38 C.F.R. 
3.12(c).  The only exceptions available are whether the 
appellant was insane at the time of the offense or if there 
were compelling circumstances to warrant the prolonged 
unauthorized absences during service.

In May 1997, the VA General Counsel discussed the intended 
parameters of the types of behavior which were defined as 
insanity under 38 C.F.R. § 3.354(a).  The opinion held that 
behavior which is generally attributable to a substance-abuse 
disorder does not exemplify the severe deviation from the 
social norm or the gross nature of conduct which is generally 
considered to fall within the scope of the term insanity and 
therefore does not constitute insane behavior.  See 
VAOPGCPREC 20-97 (May 22, 1997).

It is clear from the military records and statements from the 
appellant that he had drug problems during his period of 
service.  The appellant has also suggested that he may have 
had mental health issues at the time of the commission of the 
offenses; however, there is no probative evidence to support 
such contention.  A DA Form 2496 'Disposition Form' dated in 
August 1972 requests that the appellant be physically and 
psychiatrically examined prior to submission of a 
recommendation that he be administratively separated from 
service.  A Report of Medical Examination conducted in August 
1972 reflects that his 'psychiatric' state was clinically 
evaluated as normal.  On a Report of Medical History 
completed by the appellant in August 1972, he checked the 
'No' boxes pertaining to 'depression or excessive worry' and 
'nervous trouble of any sort.'  He described his health as 
"EXCELLENT."  A January 1973 'Statement of Medical 
Condition' reflects that he underwent an examination more 
than three days prior to separation, and he checked the box 
pertaining to 'There has been no change in my medical 
condition.'  A January 1972 'Clinical Record Cover Sheet' 
reflects a diagnosis of drug abuse.  There is no evidence of 
a diagnosis of any acquired psychiatric disability in 
service.  

In support of his contention that he may have been insane at 
the time of the commission of offenses, he submitted private 
medical records dated in October and December 2008, which 
reflect diagnoses of posttraumatic stress disorder and major 
depression, recurrent.  Despite the current medical evidence 
of mental disabilities, such diagnoses were rendered over 35 
years after the commission of offenses, and such medical 
records do not reflect that the appellant suffered from any 
mental illness during service.  The applicable regulation 
provides an exception to the bar to benefits only if the 
individual was insane at the time of the offense caused the 
discharge.  See 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(b); see 
also Stringham v. Brown, 8 Vet. App. 445, 448 (1995) [under 
the insanity exception, both the acts leading to discharge 
and the insanity must occur simultaneously].

In short, there is no medical evidence to suggest that the 
appellant was insane at the time of the conduct leading to 
his discharge.  Thus, the Board finds that the appellant was 
not insane at the time he took unauthorized leave.

Concerning the appellant's allegations of compelling 
circumstances surrounding his unauthorized absence in excess 
of 180 days, the appellant contends that he began using drugs 
during service to cope with his surroundings, and his father 
was ill.  The controlling regulation describes factors to be 
considered in making the "compelling circumstances" 
determination.  The Board must consider various factors, 
including the quality and length of the appellant's service 
as well as the reasons the appellant gives for going AWOL.  
As detailed hereinabove, the 'Case Report and Directive' of 
the Army Discharge Review Board reflects a finding that the 
appellant's drug problems may have mitigated his acts of 
indiscipline.  But while the Army Discharge Review Board 
determined that the appellant had drug and family problems, 
his discharge could not be directly related to these factors, 
as the significant charges which led to his separation 
included violations of assaulting or willfully disobeying a 
superior (Article 90) and disrespect toward a superior 
decommissioned officer (Article 89) of the UCMJ.  While the 
Army Discharge Review Board determined that the appellant's 
record mitigated to a significant degree the acts of 
misconduct which led to separation, and that the misconduct 
was not sufficient or severe enough to warrant an undesirable 
discharge, the fact remains that the appellant was AWOL for a 
period in excess of 180 days, and had other periods of AWOL 
amounting to over a year of unauthorized absences.  Hence, a 
significant portion of the appellant's service was neither 
honest, faithful, meritorious or of benefit to the nation.  
See 38 C.F.R. § 3.12(c)(6)(i).

Hardship or suffering incurred during overseas service, or as 
a result of combat wounds of other service-incurred or 
aggravated disability, is to be carefully and sympathetically 
considered in evaluating the person's state of mind at the 
time a period of prolonged absence without leave began.  38 
C.F.R. § 3.12(c)(6)(ii).  There is no evidence that this was 
a factor in any of his unauthorized absences.  The 
appellant's MOS was clerk-typist.  The evidence of record 
reflects that he enlisted in September 1969 and went to 
Vietnam in February 1970.  He was convicted, in abstentia, of 
shooting a Vietnamese civilian.  He was AWOL at that time 
which lasted for 201 days, and he finally turned himself in 
for treatment for drug abuse due to heroin withdrawal.  His 
total Vietnam service was 24 months, 12 months of which was 
consisted to be productive in a limited sense.  He was 
returned to Fort Knox wherein his AWOL pattern continued.  
The Veteran has suggested that concern for his ill father 
played a role in his AWOL, but there is no indication that 
his 201 days of AWOL was for the purpose of caring for his 
father.  

The existence of a valid legal defense that would have 
precluded conviction for absence without leave is also a 
factor to be used in determining whether there are compelling 
circumstances to warrant the prolonged unauthorized absence, 
but the record is negative for such a legal defense.  38 
U.S.C.A. § 5303; 38 C.F.R. § 3.12(c)(6)(ii-iii).

In sum, there were no compelling circumstances present which 
were of such severity as to force the appellant into leaving 
his unit for more than 180 days, and justify his prolonged 
periods of unauthorized absence. 

The Board acknowledges and commends the appellant for the 
positive changes he made in his life following his period of 
service.  However, unfortunately an individual's 
rehabilitation years after committing the offense of being 
AWOL does not constitute reasoning to change the character of 
discharge.  Under the pertinent regulations, VA must look to 
the appellant's mental health and circumstances of his period 
of service, not to his achievements later in life.

Therefore, the appellant's discharge must be considered as 
having been under dishonorable conditions and is a bar to VA 
benefits, and the appeal must be denied.  The bar to benefits 
established under 38 C.F.R. § 3.12(c)(6) remain in effect.




ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


